Exhibit 10.14

WARRANT

Dated as of April 25, 2006

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAW OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.

 

W-701

  Warrant to Purchase up to 100,000   Shares of Common Stock   100,000 shares at
$9.00 per share

ACCENTIA BIOPHARMACEUTICALS, INC.

COMMON STOCK PURCHASE WARRANT

Void after April 24, 2013

ACCENTIA BIOPHARMACEUTICALS, INC. (the “Company”), a Florida corporation, hereby
certifies that for value received, Telesis CDE Corporation or its successors or
assigns (the “Holder”), is entitled, subject to Vesting, to purchase, subject to
the terms and conditions hereinafter set forth, at any time or from time to time
beginning on July 20, 2006, (the “Exercise Date”) and ending prior to 5:00 P.M.,
New York City time, on April 24, 2013 (the “Expiration Date”) up to 100,000
shares of Common Stock at an exercise price per share of $9.00 per share subject
to adjustment as provided herein (the “Purchase Price”) which shall be reduced
to $8.00 per share upon the timely occurrence of the 2nd Suballocation Event as
defined herein..

This Warrant is issued in connection with a Loan Agreement dated April 25, 2006
between the Company and, inter alia, Telesis CDE Two, LLC. The Holder agrees to
duly execute and deliver the Investment Representation Statement attached hereto
as Exhibit A (the “Investment Representation Statement”) to the Company on or
before the date hereof and acknowledges that the Company is issuing this Warrant
in reliance on the representations set forth in the Investment Representation
Statement.



--------------------------------------------------------------------------------

1. Definitions. For the purposes of this Warrant, the following terms shall have
the meanings indicated:

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
or executive order to close.

“Closing Price” shall mean, with respect to each share of Common Stock for any
day, (a) the last reported sale price regular way or, in case no such sale takes
place on such day, the average of the closing bid and asked prices regular way,
in either case as reported on the principal national securities exchange on
which the Common Stock is listed or admitted for trading or (b) if the Common
Stock is not listed or admitted for trading on any national securities exchange,
the last reported sale price or, in case no such sale takes place on such day,
the average of the highest reported bid and the lowest reported asked quotation
for the Common Stock, in either case as reported on the NASDAQ or a similar
service if NASDAQ is no longer reporting such information.

“Common Stock” means the common stock, no par value, of the Company, and any
class of stock resulting from successive changes or reclassification of such
Common Stock.

“Company” has the meaning ascribed to such term in the first paragraph of this
Warrant.

“Current Market Price” shall be determined in accordance with Subsection 3(b).

“Exercise Date” has the meaning ascribed to such term in Subsection 2(c).

“Expiration Date” has the meaning ascribed to such term in the first paragraph
of this Warrant.

“Issued Warrant Shares” means any shares of Common Stock issued upon exercise of
the Warrant.

“NASDAQ” shall mean the Automatic Quotation System of the National Association
of Securities Dealers, Inc.

“Person” shall mean any individual, firm, corporation, limited liability
company, partnership, trust, incorporated or unincorporated association, joint
venture, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind, and shall include any successor (by merger
or otherwise) of such entity.

“Purchase Price” has the meaning ascribed to such term in the first paragraph of
this Warrant.

“Vesting” or “Vested” shall mean the date on which the Holder can purchase
shares pursuant to the Warrant. Vesting as to 60,000 shares shall occur on the
date of grant. Vesting as to the remaining 40,000 shares shall occur upon the
date on which an affiliate of Telesis CDE Corporation provides, or arranges for,
a sub allocation of New Markets Tax Credits in the minimum



--------------------------------------------------------------------------------

amount of $12 million which results in a New Markets financing transaction for
the benefit of Biovest International, Inc or Biovax, Inc. within 90 days from
the date hereof (the “2nd Suballocation Event”).

“Warrant” shall mean this Warrant and any subsequent Warrant issued pursuant to
the terms of this Warrant.

“Warrant Register” has the meaning ascribed to such term in Subsection 6(c).

2. Exercise of Warrant

(a) Exercise. Once Vested, this Warrant may be exercised, in whole or in part,
at any time or from time to time and ending on the Expiration Date, by
surrendering to the Company at its principal office this Warrant, with the form
of Election to Purchase Shares (the “Election to Purchase Shares”) attached
hereto as Exhibit B and an updated Investment Representation Statement attached
hereto as Exhibit A duly executed by the Holder and accompanied by payment of
the Purchase Price for the number of shares of Common Stock specified in such
form. or by surrendering this Warrant in exchange for the number of shares of
Common Stock equal to the product of (x) the number of shares of Common Stock as
to which this Warrant is being exercised, multiplied (y) by the Purchase Price,
subject to adjustment as provided herein.

(b) Partial Exercise. If this Warrant is exercised for less than all of the
shares of Common Stock purchasable under this Warrant, the Company shall cancel
this Warrant upon surrender hereof and shall execute and deliver to the Holder a
new Warrant of like tenor for the balance of the shares of Common Stock
purchasable hereunder. This Warrant may be exercised in partial amounts of no
less than 5,000 shares.

(c) When Exercise Effective. The exercise of this Warrant shall be deemed to
have been effective immediately prior to the close of business on the Business
Day on which this Warrant is surrendered to and the Purchase Price is received
by the Company as provided in this Section 2 (the “Exercise Date”) and the
Person in whose name any certificate for shares of Common Stock shall be
issuable upon such exercise, as provided in Subsection 2(b), shall be deemed to
be the record holder of such shares of Common Stock for all purposes on the
Exercise Date.

3. Adjustment of Purchase Price and Number of Shares. The Purchase Price and the
number of shares of Common Stock issuable upon exercise of this Warrant shall be
adjusted from time to time upon the occurrence of the following events:

(a) Dividend, Subdivision, Combination or Reclassification of Common Stock. If
the Company shall, at any time or from time to time, (i) declare a dividend on
the Common Stock payable in shares of its capital stock (including Common
Stock), (ii) subdivide the outstanding Common Stock into a larger number of
shares of Common Stock, (iii) combine the outstanding Common Stock into a
smaller number of shares of its Common Stock, or (iv) issue any

 

3



--------------------------------------------------------------------------------

shares of its capital stock in a reclassification of the Common Stock (including
any such reclassification in connection with a consolidation or merger in which
the Company is the continuing corporation), then in each such case, the Purchase
Price in effect at the time of the record date for such dividend or of the
effective date of such subdivision, combination or reclassification, and the
number and kind of shares of capital stock issuable on such date shall be
proportionately adjusted so that the Holder of any Warrant exercised after such
date shall be entitled to receive, upon payment of the same aggregate amount as
would have been payable before such date, the aggregate number and kind of
shares of capital stock which, if such Warrant had been exercised immediately
prior to such date, such Holder would have owned upon such exercise and been
entitled to receive by virtue of such dividend, subdivision, combination or
reclassification. Any such adjustment shall become effective immediately after
the record date of such dividend or the effective date of such subdivision,
combination or reclassification. Such adjustment shall be made successively
whenever any event listed above shall occur. If a dividend is declared and such
dividend is not paid, the Purchase Price shall again be adjusted to be the
Purchase Price in effect immediately prior to such record date (giving effect to
all adjustments that otherwise would be required to be made pursuant to this
Section 3 from and after such record date).

(b) Determination of Current Market Price. The Current Market Price per share of
Common Stock on any date shall be deemed to be the Closing Price per share of
Common Stock on the day immediately preceding the date of determination. If on
any such date the shares of Common Stock are not listed or admitted for trading
on any national securities exchange or quoted by NASDAQ or a similar service,
then the Current Market Price shall be determined in good faith by the Board of
Directors of the Company.

(c) De Minimis Adjustments. No adjustment in the Purchase Price shall be made if
the amount of such adjustment would result in a change in the Purchase Price per
share of less than 5%, but in such case any adjustment that would otherwise be
required to be made shall be carried forward and shall be made at the time of
and together with the next subsequent adjustment, which together with any
adjustment so carried forward, would result in a change in the Purchase Price of
$0.01 per share or more.

(d) Adjustment of Number of Shares Issuable Upon Exercise. Upon each adjustment
of the Purchase Price as a result of the calculations made in Subsection 3(a)
this Warrant shall thereafter evidence the right to receive, at the adjusted
Purchase Price, that number of shares of Common Stock (calculated to the nearest
one-hundredth) obtained by dividing (x) the product of the aggregate number of
shares of Common Stock covered by this Warrant immediately prior to such
adjustment and the Purchase Price in effect immediately prior to such adjustment
of the Purchase Price by (y) the Purchase Price in effect immediately after such
adjustment of the Purchase Price.

(e) Reorganization, Reclassification, Merger and Sale of Assets. If there occurs
any capital reorganization or any reclassification of the Common Stock of the
Company, the consolidation or merger of the Company with or into another Person
(other than a merger or consolidation of the Company in which the Company is the
continuing corporation and

 

4



--------------------------------------------------------------------------------

which does not result in any reclassification or change of outstanding shares of
its Common Stock) or the sale or conveyance of all or substantially all of the
assets of the Company to another Person, then the Holder will thereafter be
entitled to receive, upon the exercise of this Warrant in accordance with the
terms hereof, the same kind and amounts of securities (including shares of
stock) or other assets, or both, which were issuable or distributable to the
holders of outstanding Common Stock of the Company upon such reorganization,
reclassification, consolidation, merger, sale or conveyance, in respect of that
number of shares of Common Stock then deliverable upon the exercise of this
Warrant if this Warrant had been exercised immediately prior to such
reorganization, reclassification, consolidation, merger, sale or conveyance;
and, in any such case, appropriate adjustments (as determined in good faith by
the Board of Directors of the Company) shall be made to assure that the
provisions hereof (including provisions with respect to changes in, and other
adjustments of, the Purchase Price) shall thereafter be applicable, as nearly as
reasonably may be practicable, in relation to any securities or other assets
thereafter deliverable upon exercise of this Warrant.

4. Fractional Shares. Notwithstanding an adjustment pursuant to Section 3(d) in
the number of shares of Common Stock covered by this Warrant or any other
provision of this Warrant, the Company shall not be required to issue fractions
of shares upon exercise of this Warrant or to distribute certificates which
evidence fractional shares. In lieu of fractional shares, the Company may make
payment to the Holder, at the time of exercise of this Warrant as herein
provided, of an amount in cash equal to such fraction multiplied by the Current
Market Price of a share of Common Stock on the Exercise Date.

5. Replacement of Warrants. On receipt by the Company of an affidavit of an
authorized representative of the Holder stating the circumstances of the loss,
theft, destruction or mutilation of this Warrant (and in the case of any such
mutilation, on surrender and cancellation of such Warrant), the Company at its
expense will promptly execute and deliver, in lieu thereof, a new Warrant of
like tenor which shall be exercisable for a like number of shares of Common
Stock. If required by the Company, such Holder must provide an indemnity bond or
other indemnity sufficient in the judgment of the Company to protect the Company
from any loss which it may suffer if a lost, stolen or destroyed Warrant is
replaced.

6. Restrictions on Transfer.

(a) The Holder acknowledges that the Warrant and the Common Stock issuable upon
the exercise of the Warrant has not been registered under the Securities Act and
may be transferred only pursuant to an effective registration under the
Securities Act or pursuant to an applicable exemption from the registration
requirements of the Securities Act. The Holder further acknowledges that the
certificates representing the Issued Warrant Shares shall bear the following
legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED,
SOLD, PLEDGED, HYPOTHECATED, ASSIGNED

 

5



--------------------------------------------------------------------------------

OR TRANSFERRED EXCEPT PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE ACT, (II) TO THE EXTENT APPLICABLE, RULE 144 UNDER THE ACT, OR (III) AN
OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL
TO THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER THE ACT IS AVAILABLE.

(b) With respect to a transfer that should occur prior to the time that the
Warrant or the Common Stock issuable upon the exercise thereof is registered
under the Securities Act, or transferable pursuant to Rule 144 under the Act,
such Holder shall request an opinion of counsel (which shall be rendered by
counsel reasonably acceptable to the Company) that the proposed transfer may be
effected without registration or qualification under any Federal or state
securities or blue sky law.

(c) The Company shall maintain a register (the “Warrant Register”) in its
principal office for the purpose of registering the Warrant and any transfer
thereof, which register shall reflect and identify, at all times, the ownership
of any interest in the Warrant. Upon the issuance of this Warrant, the Company
shall record the name of the initial purchaser of this Warrant in the Warrant
Register as the first Holder. Upon surrender for registration of transfer or
exchange of this Warrant together with a properly executed Form of Assignment
attached hereto as Exhibit C at the principal office of the Company, the Company
shall, at its expense, execute and deliver one or more new Warrants of like
tenor which shall be exercisable for a like aggregate number of shares of Common
Stock, registered in the name of the Holder or a transferee or transferees.

7. No Rights or Liability as a Stockholder. This Warrant does not entitle the
Holder hereof to any voting rights or other rights as a stockholder of the
Company. No provisions hereof, in the absence of affirmative action by the
Holder hereof to purchase Common Stock, and no enumeration herein of the rights
or privileges of the Holder shall give rise to any liability of such Holder as a
stockholder of the Company.

8. Amendment or Waiver. This Warrant and any term hereof may be amended, waived,
discharged or terminated only by and with the written consent of the Company and
the Holder.

9. Notices. Any notice or other communication (or delivery) required or
permitted hereunder shall be made in writing and shall be by registered mail,
return receipt requested, telecopier, courier service or personal delivery to
the Company at its principal office and to the Holder at its address as it
appears in the Warrant Register. All such notices and communications (and
deliveries) shall be deemed to have been duly given: when delivered by hand, if
personally delivered; when delivered by courier, if delivered by commercial
overnight courier service; five Business Days after

 

6



--------------------------------------------------------------------------------

being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied.

10. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the principles of
conflicts of law of such State.

11. Headings. The headings in this Warrant are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

 

ACCENTIA BIOPHARMACEUTICALS, INC.

By:

 

/s/ James McNulty

Name:

  James McNulty

Title:

  Secretary Treasurer

 

7



--------------------------------------------------------------------------------

     

Exhibit A to Common

Stock Purchase Warrant

INVESTMENT REPRESENTATION STATEMENT

Shares of Common Stock of

ACCENTIA BIOPHARMACEUTICALS, INC.

In connection with the purchase through the exercise of a warrant of the
above-listed shares of Common Stock (the “Securities”), the undersigned hereby
represents to Accentia Biopharmaceuticals, Inc. (the “Company”) as follows:

The Securities will be acquired for investment for its own account, not as a
nominee or agent, and not with a view to the sale or distribution of any part
thereof, and the undersigned has no present intention of selling, granting
participation in or otherwise distributing the same in violation of the
Securities Act of 1933, as amended (the “Act”), but subject, nevertheless, to
any requirement of law that the disposition of its property shall at all times
be within its control. By executing this Statement, the undersigned further
represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer, or grant participations to such
person or to any third person in violation of the Act, with respect to any
Securities issuable upon exercise of the Warrant.

The undersigned understands that the Securities issuable upon exercise of the
Warrant at the time of issuance may not be registered under the Act, and
applicable state securities laws, on the ground that the issuance of such
securities is exempt pursuant to Section 4(2) of the Act and/or Regulation D -
Rule 506 thereunder and state law exemptions relating to offers and sales not by
means of a public offering, and that the Company’s reliance on such exemptions
is predicated on the undersigned’s representations set forth herein.

The undersigned recognizes that an investment in the Company involves
substantial risks, too numerous and diverse to be adequately described,
summarized, or listed herein. It is aware of and understands the nature and
potential for such risks in an investment of this kind. It acknowledges receipt
of or access to all reports filed by the Company under the Securities Act and
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
twelve months preceding the date hereof (or such shorter period as the Company
was required by law to file such reports) (the foregoing materials, being
collectively referred to herein as the “SEC Reports”). The undersigned has
determined that the entering into this transaction is consistent with its
investment objectives and that it is able to bear the substantial economic risks
of losing its investment in the Company. Among other factors and based on
present circumstances it has taken into consideration, it can afford to hold the
Securities for an indefinite period and can afford a complete loss of its
investment It understands that no governmental authority has passed on or made
any recommendation or endorsement of the Securities. The undersigned understands
that (A) the Securities have not been registered under the Securities Act or
applicable state securities laws, and may be offered and sold under an exemption
from registration provided by such laws and the rules and regulations
thereunder; (B) it must bear the economic risks of the Securities, because the
Securities cannot be resold unless subsequently registered under applicable
securities laws or unless an exemption from such registration is available; and
(C) the exemption provided by Rule 144 under the Securities Act may not be
available because of the conditions and limitations of that rule, in the absence
of the availability of that rule any disposition by it of any or all of the
Securities may require compliance with some other exemption under the Securities
Act, and the Company is not under any obligation and does not plan to take any
action in

 

8



--------------------------------------------------------------------------------

furtherance of making that rule or any other exemption so available. It has been
informed that legends referring to the restrictions indicated herein will be
placed on documents evidencing or representing the Shares.

No representations or promises have been made concerning the marketability or
value of the Securities.

The representations and warranties made by the undersigned herein are made by
the undersigned with the intent that they be relied upon by the Company in
determining the compliance of issuance of the shares with exemptions from
federal or state securities laws.

The following information is needed to determine whether issuance of the
Securities by the Company is legally permitted.

The undersigned understands that this questionnaire is to enable the Company to
discharge its responsibilities under federal and state securities laws and that
the Company will rely on the information contained herein. Accordingly, the
undersigned represents and warrants to the Company that:

(a) the information contained herein is complete and accurate and may be relied
on by the Company; and

The undersigned is an “Accredited Investor” within the meaning of Rule 501 of
Regulation D of the Act, as presently in effect, because the undersigned meets
one or more of the following criteria (please check where appropriate):

¨ (i) a natural person with individual net worth, or joint net worth with
his/her spouse which presently exceeds $1,000,000;

¨ (ii) a natural person with individual income in excess of $200,000 in each of
the two most recent years or joint income with his/her spouse in excess of
$300,000 in each of those years and who has a reasonable expectation of reaching
the same income level in the current year;

The undersigned agrees that in no event will it make a disposition of the
Securities unless and until the Securities are registered under the Act or sold
pursuant to Rule 144, or (i) it shall have notified the Company of the proposed
disposition and shall have furnished the Company with a statement of the
circumstances surrounding the proposed disposition, and (ii) it shall have
furnished the Company with an opinion of counsel satisfactory to the Company and
Company’s counsel to the effect that (A) appropriate action necessary for
compliance with the Act and any applicable state securities laws has been taken
or an exemption from the registration requirements of the Act and such laws is
available, and (B) the proposed transfer will not violate any of said laws.

The undersigned acknowledges that the Securities must be held indefinitely
unless subsequently registered under the Act or an exemption from such
registration is available. The undersigned is aware of the provisions of
Rule 144 promulgated under the Act which permit limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things, the existence of a public market for
the shares, the availability of certain current public information about the
Company, the resale occurring not less than one year after a party has purchased
and paid for the security to be sold, the sale being through a “broker’s
transaction” or in transactions directly with a “market makers” (as provided by
Rule 144(f)) and the number of shares being sold during any three-month period
not exceeding specified limitations.

 

9



--------------------------------------------------------------------------------

Dated:                       

 

    (Typed or Printed Name)   By:  

 

    (Signature)  

 

    (Title)

 

10



--------------------------------------------------------------------------------

     

Exhibit B to Common

Stock Purchase Warrant

[FORM OF]

ELECTION TO PURCHASE SHARES

The undersigned hereby irrevocably elects to exercise the Warrant to purchase
                             shares of Common Stock, no par value (“Common
Stock”), of ACCENTIA BIOPHARMACEUTICALS, INC. (the “Company”) and hereby makes
payment of $             therefor. The undersigned hereby requests that
certificates for such shares be issued and delivered as follows:

 

ISSUE TO:                                         
                                        
                                        
                                                                             

(NAME)

                                                                               
                                        
                                        
                                                           

(ADDRESS, INCLUDING ZIP CODE)

                                                                               
                                        
                                        
                                                           

(SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER)

 

DELIVER TO:                                         
                                        
                                        
                                                                       

(NAME)

                                                                               
                                        
                                        
                                                           

(ADDRESS, INCLUDING ZIP CODE)

If the number of shares of Common Stock purchased hereby is less than the number
of shares of Common Stock covered by the Warrant, the undersigned requests that
a new Warrant representing the number of shares of Common Stock not purchased be
issued and delivered as follows:

 

ISSUE TO:                                         
                                        
                                        
                                                                             

(NAME OF HOLDER)

                                                                               
                                        
                                        
                                                           

(ADDRESS, INCLUDING ZIP CODE)

 

DELIVER TO:                                         
                                        
                                        
                                                                       

(NAME OF HOLDER)

                                                                               
                                        
                                        
                                                           

(ADDRESS, INCLUDING ZIP CODE)

 

Dated:                        [NAME OF HOLDER1]   By:  

 

  Name:     Title:  

--------------------------------------------------------------------------------

1 Name of Holder must conform in all respects to name of Holder as specified on
the face of the Warrant.

 

11



--------------------------------------------------------------------------------

     

Exhibit C to Common

Stock Purchase Warrant

[FORM OF] ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
the Assignee(s) named below all of the rights of the undersigned to purchase
Common Stock, no par value (“Common Stock”), of ACCENTIA BIOPHARMACEUTICALS,
INC. represented by the Warrant, with respect to the number of shares of Common
Stock set forth below:

 

Name of Assignee    Address    No. of Shares

and does hereby irrevocably constitute and appoint                             
Attorney to make such transfer on the books of ACCENTIA BIOPHARMACEUTICALS, INC.
maintained for that purpose, with full power of substitution in the premises.

 

Dated:                        [NAME OF HOLDER1]   By:  

 

  Name:     Title:  

--------------------------------------------------------------------------------

1 Name of Holder must conform in all respects to name of Holder as specified on
the face of the Warrant.

 

12